DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, was examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 4 February 2021.  The amendments to claims, specification, drawings, and abstract have been entered.  Claims 3-4, 9, 15-17, and 21 are pending.  Claims 15-17 are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Wechkin (Reg. No. 42,216) on 4 March 2021.

Claims 4, 9, and 21 have been amended as follows: 

Claim 4. (currently amended) The system of claim 3, wherein the plenum includes a dome extending up from the plate, over the through-holes, and around an opening formed in the wall of the reactor pressure vessel.  

Claim 9. (Currently Amended) The system of claim 21, wherein the at least one orifice is configured to be open or closed, 


wherein the at least one orifice when open allows the primary coolant to pass through the plate into the upper reactor pressure vessel region, and
wherein the at least one orifice when closed prevents the primary coolant from passing through the plate.

Claim 21. (currently amended) A nuclear reactor system comprising: 
a reactor pressure vessel; 
a plate attached to a wall of the reactor pressure vessel, 
wherein the plate 
at least partially divides the reactor pressure vessel into an upper reactor pressure vessel region and a lower reactor pressure vessel region, and

wherein the plate includes at least one orifice configured to controllably allow a primary coolant to pass through the plate between the upper and lower reactor pressure vessel regions, and 
wherein the plate includes a tubesheet portion; 
a plurality of heat transfer tubes connected to the plate at the tubesheet portion and extending into the lower reactor pressure vessel region; and 
a plenum positioned in the upper reactor pressure vessel region, the plenum 
enclosing the tubesheet region and 
in fluid communication with an exterior of the reactor pressure vessel to transfer a secondary coolant between the heat transfer tubes and a region outside the reactor pressure vessel.

Rejoinder
Claims 15-17 have been rejoined because they depend from allowable claim 21.  

Allowable Subject Matter
Claims 3-4, 9, 15-17, and 21 are allowable over the prior art of record.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303




/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646